842 F.2d 332
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Larry O'BRIEN, Plaintiff-Appellant,v.Thomas TAYLOR, William Achtabowski and William Wright,Defendants-Appellees.
No. 87-1710.
United States Court of Appeals, Sixth Circuit.
March 15, 1988.

1
Before MILBURN and BOGGS, Circuit Judges, and ALDRICH, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff, a Michigan prisoner, appeals the judgment of the district court that dismissed his 42 U.S.C. Sec. 1983 action pursuant to Fed.R.Civ.P. 56.  In his complaint, plaintiff alleged that the defendants unconstitutionally seized from his cell and later destroyed some 400 magazines, several legal periodicals and plaintiff's trial transcripts.  As a result, the plaintiff claimed that he was denied procedural due process by the defendants' failure to hold a predeprivation hearing and further denied access to the court by the destruction of his legal materials.


4
On the defendants' motion for summary judgment, the district court entered an extended memorandum and order in which it concluded that plaintiff's cell was properly searched, that plaintiff had waived his right to a predeprivation hearing and that he had failed to show any prejudice due to the alleged destruction of his legal materials.


5
Having reviewed the record and the parties' arguments on appeal, we conclude that the district court properly dismissed the plaintiff's action pursuant to Fed.R.Civ.P. 56.


6
Accordingly, for the reasons discussed in the well-drafted memorandum and order of June 22, 1987, the judgment entered on the same date is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Ann Aldrich, U.S. District Judge for the Northern District of Ohio, sitting by designation